     Case 3:20-cv-00989-GPC-RBB Document 90 Filed 07/07/20 PageID.38 Page 1 of 2



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   DONNA PARKS, et al.,                                 Case No.: 20cv0989-GPC(RBB)
12                                      Plaintiffs,
                                                          NOTICE AND ORDER SETTING
13   v.                                                   EARLY NEUTRAL EVALUATION
                                                          CONFERENCE
14   ETHICON, INC., et al.,
15                                    Defendants.
16
17         IT IS HEREBY ORDERED that an early neutral evaluation of your case will be
18   held by telephone before United States Magistrate Judge Ruben B. Brooks on August 5,
19   2020, at 9:00 a.m. The Court will provide counsel with call-in instructions prior to the
20   conference. If circumstances relating to the COVID-19 public emergency have improved
21   prior to the scheduled date, the Court will notify the parties that it will conduct the
22   conference in person.
23         Pursuant to Rule 16.1(c) of the Local Rules of the United States District Court for
24   the Southern District of California, all parties (including those who are indemnified by
25   others), claims adjusters for insured Defendants and non-lawyer representatives with full
26
27
28

                                                      1
                                                                                   20cv0989-GPC(RBB)
     Case 3:20-cv-00989-GPC-RBB Document 90 Filed 07/07/20 PageID.39 Page 2 of 2



1    and unlimited authority1 to enter into a binding settlement, as well as the principal
2    attorneys responsible for the litigation, must be present and legally and factually prepared
3    to discuss and resolve the case. Corporate counsel shall not appear on behalf of a
4    corporation as the party representative who has the authority to negotiate and enter into a
5    settlement. Failure to attend or obtain a proper excusal will be considered grounds for
6    sanctions.
7           Early neutral evaluation conference briefs should be submitted in every case. They
8    are to be submitted three business days before the early neutral evaluation conference by
9    email to chambers at efile_brooks@casd.uscourts.gov. All conference discussions will
10   be informal, off the record, privileged and confidential. Absent good cause shown, if any
11   party, counsel or representative fails to promptly appear at the settlement conference,
12   fails to comply with the terms of this Order, including the failure to timely provide the
13   settlement conference memoranda WHEN REQUESTED, is substantially unprepared to
14   meaningfully participate in the settlement conference, or fails to participate in good faith
15   in the settlement conference, the settlement conference may be vacated and sanctions
16   may be imposed pursuant to Rules 16(f) and 37(b)(2)(B), (C), and (D), Federal Rules of
17   Civil Procedure.
18
19   Dated: July 7, 2020

20
21
22
23
24   1
      "Full authority to settle" means that the individuals at the settlement conference be authorized to fully
25   explore settlement options and to agree at that time to any settlement terms acceptable to the parties.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648 (7th Cir. 1989). The person needs to
26   have "unfettered discretion and authority" to change the settlement position of a party. Pitman v.
     Brinker Int'l, Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003). The purpose of requiring a person with
27   unlimited settlement authority to attend the conference includes that the person's view of the case may
     be altered during the face-to-face conference. Id. at 486. A limited or a sum certain of authority is not
28   adequate. Nick v. Morgan's Foods, Inc., 270 F.3d 590 (8th Cir. 2001).

                                                          2
                                                                                             20cv0989-GPC(RBB)
